Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                         No. 04-15-00159-CV

                                          Ronald MENSCH,
                                              Appellant

                                                  v.

                        STATE FARM FIRE & CASUALTY COMPANY,
                                       Appellee

                      From the 73rd Judicial District Court, Bexar County, Texas
                                    Trial Court No. 2010CI02326
                             Honorable Stephani Walsh, Judge Presiding

PER CURIAM

Sitting:          Sandee Bryan Marion, Chief Justice
                  Luz Elena D. Chapa, Justice
                  Jason Pulliam, Justice

Delivered and Filed: July 15, 2015

MOTION TO DISMISS GRANTED; DISMISSED

           Appellant filed a motion to dismiss this appeal. We grant the motion. See Tex. R. App. P.

42.1(a)(1). Appellant also requests that each party be ordered to bear its own appellate costs.

However, the motion does not disclose an agreement of the parties regarding the assessment of

costs; accordingly, all costs of appeal will be assessed against appellant. See Tex. R. App. P.

42.1(d) (absent agreement of the parties, costs are taxed against appellant).

                                                   PER CURIAM